PER CURIAM.
Joseph Johnson appeals the district court’s1 dismissal and grant of summary judgment in favor of defendants in this action under 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). Having carefully reviewed the record and considered Johnson’s arguments, we find no basis for reversal. See Federer v. Gephardt, 363 F.3d 754, 757 (8th Cir.2004) (de novo standard of review for Fed.R.Civ.P. 12(b)(6) dismissal); Anderson v. Larson, 327 F.3d 762, 767 (8th Cir.2003) (de novo standard of review for grant of summary judgment). Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the reports and recommenda-lions of the Honorable Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.